department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m en t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uil legend l m n o p q dear ------------------ we have considered your ruling_request dated date in which certain rulings were requested regarding the federal tax consequences associated with the proposed transfer of assets from l to m l is a nonprofit public benefit corporation created under the laws of the state of n l is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and is classified as a private_foundation under sec_509 the principal place of administration of l is the state of n o and his wife p have been the only substantial contributors to l since its inception o and p also established m as a charitable_trust under the laws of the state of n m is recognized as exempt from federal_income_tax under sec_501 of the code and is classified as a private_foundation under sec_509 the principal place of administration of m is the state of n o and p have been the only substantial contributors to m other than a governmental agency o p and q are the directors of l and o and p are the sole trustees of m l proposes to transfer all of its assets to m which is essentially controlled by the same persons who control l m intends to use the assets transferred by l exclusively to support the exempt purposes of both l and m it has been represented in subsequent materials provided that all legal accounting and other expenses if any incurred to implement the transfer of l’s assets to m are reasonable and necessary expenses under n state law it is believed that the distribution of all of the assets of l to m is in the best interest of both l and m for the following reasons a the trust format of m will allow for a reduction in administration_expenses and for more effective management and ultimate disposition of the assets than the corporate structure used for l b the trust format of m allows for more flexibility in the appointment of successor trustees than l which is currently bound by the restrictions imposed by the n nonprofit corporation law it has been represented that upon receipt of a favorable ruling from the service l proposes to transfer for no consideration all of its assets to m and then l will dissolve pursuant to l’s articles of incorporation and bylaws and the laws of the state of n l has not notified the service that it intends to terminate its private_foundation_status nor has l ever received a notification that its status as a private_foundation has been terminated it has been further represented that l has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to a termination pursuant to sec_507 of the code based on the above the following rulings have been requested the transfer of the assets of l to m will not affect the status of l as an organization described in sec_501 of the code the transfer of the assets of l to m will constitute a transfer described in sec_507 of the code and will not constitute a termination of l’s private_foundation_status giving rise to imposition of the termination_tax under sec_507 of the code the transfer of the assets of l to m will constitute a transfer described in sec_507 of the code and accordingly m shall not be treated as a newly created organization after the transfer of the assets of l to m the experiences of both foundations shall be aggregated for purposes of determining whether m qualifies under sec_4940 of the code for reduced excise_tax on net_investment_income the transfer of assets by l to m will not constitute an act of self-dealing within the meaning of sec_4941 of the code with respect to m any foundation_manager or other disqualified persons l’s transfer of all of its assets to m may be counted toward satisfaction of l’s charitable distribution_requirements under sec_4942 of the code if and to the extent that sec_4942 of the code is met by m in that specific regard the transfer of the assets of l to m will not constitute a taxable_expenditure within the meaning of sec_4945 of the code l will not be required to exercise expenditure_responsibility under sec_4945 and h of the code with respect to the proposed transfer and the legal accounting and other expenses_incurred to implement the transfer of l’s assets to m are reasonable and necessary expenses paid to accomplish a purpose described in sec_170 or sec_170 of the code and that therefore a pursuant to sec_53_4942_a_-3 of the income_tax regulations the expenses will constitute qualifying distributions under sec_4942 of the code and b if paid in the good_faith belief that they are reasonable and consistent with ordinary business care and prudence the expenses will not themselves be taxable_expenditures pursuant to sec_53_4945-6 of the regulations sec_507 of the code provides that the status of a private_foundation shall be terminated if the organization notifies the secretary or_his_delegate in a manner prescribed in the income_tax regulations the regulations of its intent to accomplish such termination and the organization pays the tax imposed by sec_507 or the tax is abated under sec_507 of the code sec_1_507-3 of the regulations provides that if the transferor foundation transfers all of its assets to a transferee foundation which is controlled directly or indirectly by the same person or persons which effectively controlled the transferor foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code sec_507 through such transferee foundation shall be treated as if it were the transferor except that the transferor foundation is required to file all tax returns and to comply with all other publicity requirements set forth in the code with respect to private_foundations and to file the required return with respect to its liquidation dissolution or termination sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes on each organization described in sec_507 a tax equal to the lowest of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation and the value of the net assets of such foundation sec_1_507-3 of the regulations provides that for purposes of sec_507 the terms other adjustment organization or reorganization shall include a significant disposition of assets sec_1_507-3 of the regulations provides that the term significant disposition of assets includes any disposition by a foundation in a taxable_year to one or more other private_foundations which i sec_25 percent or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 of the code sec_4940 of the code imposes upon each private_foundation exempt from taxation under sec_501 for the taxable_year a tax equal to two percent of the net_investment_income of such foundation for the taxable_year sec_4940 of the code provides for a reduction in the excise_tax on net_investment_income to one percent where a private_foundation meets certain distribution_requirements sec_4940 provides that in the case of a private_foundation which is a successor to another private_foundation eg by merger the determination of whether the successor foundation qualifies for the reduced excise_tax shall be made by taking into account the experience of the transferor foundation and the successor foundation sec_4941 of the code imposes tax upon any act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 of the code however sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 of the code for the conduct of exempt purposes with special requirements for private operating_foundations to meet the requirements of sec_4942 of the code the transferor foundation must have adequate_records to show that the transferee foundation makes qualifying distributions that are equal to the amount that the transferor foundation is required to make for the year of the transfer such qualifying_distribution must be paid out of the transferee’s own corpus within the meaning of sec_4942 before the close of the transferee’s first taxable_year after the transferee’s taxable_year in which the sec_507 transfer was received sec_53 a - a i of the regulations defines the term qualifying_distribution as any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 of the code sec_1_507-3 of the regulations provides that a private_foundation that has disposed of all of its assets need not comply with the expenditure_responsibility_rules of sec_4945 and h of the code while it has no assets revrul_2002_28 2002_1_cb_941 discusses among other things a private foundation’s responsibilities when it transfers all of its assets to one or more effectively controlled private_foundations the law and analysis of revrul_2002_28 in situation specifically is applicable to the trust relative to the transfers of l to m after the proposed transfer of all of the assets of l to m m will be treated as possessing the aggregate tax_benefit of l consistent with sec_1_507-3 and i of the regulations therefore in determining whether m qualifies under sec_4940 of the code for the reduction in excise_tax after such transfer is made the experiences of both l and m ie qualifying distributions and net_investment_income during the previous five-year base_period should be aggregated and treated as though l and m were one foundation during such base_period for purposes of making the calculation required by part v of form 990pf because m is an organization recognized as exempt under sec_501 of the code m is not a disqualified_person for purposes of sec_4941 of the code accordingly the proposed transfer of assets by l to m will not constitute an act of self-dealing under sec_4941 of the code because the transferor foundation l transfers all of its assets to the transferee foundation m for purposes of sec_4942 m is treated as though it were l accordingly the transfers to m are not treated as qualifying distributions of l the proposed transfer is a b transfer of assets by l a private_foundation to m another private_foundation therefore the proposed transfer is not a taxable_expenditure since l proposes to transfer all of its assets to m l will not be required to exercise expenditure_responsibility pursuant to sec_4945 and h of the code once the transfer has occurred however m represents that it will continue to exercise expenditure_responsibility for other grants for which expenditure_responsibility is required accordingly based on the foregoing we rule as follows the transfer of the assets of l to m will not affect the status of l as an organization described in sec_501 of the code the transfer of the assets of l to m will constitute a transfer described in sec_507 of the code and will not constitute a termination of l’s private_foundation_status giving rise to imposition of the termination_tax under sec_507 of the code the transfer of the assets of l to m will constitute a transfer described in sec_507 of the code and accordingly m shall not be treated as a newly created organization after the transfer of the assets of l to m the qualifying distributions and net_investment_income histories of both foundations shall be aggregated for purposes of determining whether m qualifies under sec_4940 of the code for reduced excise_tax on net_investment_income the transfer of assets by l to m will not constitute an act of self-dealing within the meaning of sec_4941 of the code with respect to m any foundation_manager or other disqualified persons because of l’s transfer of all of its assets to m the transferee foundation m is treated as though it were the transferor l for purposes of sec_4942 see sec_1_507-3 of the regulations the transferor foundation l is not required to exercise expenditure_responsibility under sec_4945 h with respect to the transfers the transferor foundation l is required to exercise expenditure_responsibility over any outstanding grants until the time it disposes of all of its assets and must satisfy the sec_4945 reporting requirements for the taxable_year in which the transfers were made following the transfers and during any period in which l has no assets or activities l is not required to exercise expenditure_responsibility with respect to any of its outstanding grants based on the representation that the legal and accounting expenses_incurred to implement the transfer of l’s assets to m are reasonable and necessary expenses paid to accomplish a purpose described in sec_170 or sec_170 of the code and that therefore a pursuant to sec_53 a - a i of the regulations such legal and accounting expenses will constitute qualifying distributions under sec_4942 of the code and b if paid in the good_faith belief that they are reasonable and consistent with ordinary business care and prudence the expenses will not themselves be taxable_expenditures pursuant to sec_53_4945-6 of the regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this ruling to your representative as indicated in your power_of_attorney sincerely if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice cc manager exempt_organizations technical group
